

Exhibit 10.1








LOAN AGREEMENT


DATED AS OF OCTOBER 18, 2016


AMONG


371 SEVENTH AVENUE CO., LLC
AS BORROWER,


AND


BANK OF AMERICA, N.A.,
AS LENDER










    

--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
Section
 
 
 
Page
1.
TERM LOAN AMOUNT AND TERMS
1
 
1.1
Loan Amount 
1
 
1.2
Availability Period
1
 
1.3
Repayment Terms
1
 
1.4
Prepayments
2
 
 
 
 
 
 
2.
INTEREST RATES
2
 
2.1
Interest Rate
2
 
2.2
Prime Rate
2
 
2.3
LIBOR Rate 
2
 
2.4
Maximum Rate 
4
 
 
 
 
3.
FEES AND EXPENSES
4
 
3.1
Fees 
4
 
3.2
Expenses 
4
 
 
 
 
 
 
4.
COLLATERAL AND GUARANTIES
4
 
4.1
Real Property 
4
 
4.2
Guaranties 
4
 
 
 
 
5.
DISBURSEMENTS, PAYMENTS AND COSTS
6
 
5.1
Disbursements and Payments 
6
 
5.2
Telephone, Teletax, and Electronic Authorization
6
 
5.3
Banking Days 
6
 
5.4
Interest Calculation 
7
 
5.5
Default Rate 
7
 
 
 
 
 
 
6.
CONDITIONS
7
 
6.1
Authorizations 
7
 
6.2
Governing Documents
7
 
6.3
Guaranties 
7
 
6.4
Payment of Fees 
7
 
6.5
Good Standing and Existence Certificates 
7
 
6.6
Insurance 
8
 
6.7
Mortgages and Financing Statements 
8
 
6.8
Indemnity Agreements 
8
 
6.9
Note 
8
 
6.10
Other Property Information 
8
 
6.11
Severance and Modification Documents 
8
 
6.12
Opinion
8
 
6.13
Representations and Warranties 
8
 
6.14
Additional Items 
8



        



--------------------------------------------------------------------------------




 
 
 
 
 
 
7.
REPRESENTATIONS AND WARRANTIES
9
 
7.1
Formation 
9
 
7.2
Authorization 
9
 
7.3
Enforceable Agreement
9
 
7.4
Good Standing
9
 
7.5
No Conflicts
9
 
7.6
Financial Information
9
 
7.7
Lawsuits
9
 
7.8
Collateral
9
 
7.9
Permits, Franchises
10
 
7.10
Other Obligations
10
 
7.11
Tax Matters
10
 
7.12
No Event of Default
10
 
7.13
Insurance
10
 
7.14
Location of Borrower
10
 
7.15
Material Adverse Effect
10
 
7.16
Environmental Compliance
10
 
7.17
Condemnation: Zoning
11
 
 
 
 
 
 
8.
CONVENANTS
11
 
8.1
Use of Proceeds
12
 
8.2
Conditional Sales Contracts; Removal of Fixtures and Equipment
12
 
8.3
Other Debts
12
 
8.4
Other Liens
12
 
8.5
Maintenance of Assets
13
 
8.6
Additional Negative Covenants
13
 
8.7
Environmental Matters
13
 
8.8
Notices to Bank
13
 
8.9
Insurance
14
 
8.10
Compliance with Laws
15
 
8.11
Books and Records
15
 
8.12
Site Visits, Observations and Testing
15
 
8.13
Perfection of Liens
16
 
8.14
Cooperation
16
 
8.15
Indemnity Regarding Use of Real Property
16
 
8.16
Taxes
16
 
8.17
Loans
16
 
8.18
Covenants under Guaranties
16
 
 
 
 
 
 
9.
DEFAULT AND REMEDIES
16
 
9.1
Failure to Pay
17
 
9.2
Other Bank Agreements
17



        



--------------------------------------------------------------------------------




 
9.3
Cross-default
17
 
9.4
False Information
17
 
9.5
Bankruptcy
17
 
9.6
Receivers
17
 
9.7
Lien Priority
17
 
9.8
Judgments
17
 
9.9
Government Action
18
 
9.10
Specific Covenants
18
 
9.11
Default Under Corporate Credit Facility
18
 
9.12
Other Breach Under Agreement
18
 
 
 
 
 
 
10
ENFORCING THIS AGREEMENT; MISCELLANEOUS
18
 
10.1
Financial Information
18
 
10.2
New York Law
18
 
10.3
Successors and Assigns
19
 
10.4
Waiver of Jury Trial; Jurisdiction
19
 
10.5
Severability; Waivers
20
 
10.6
Costs and Expenses
20
 
10.7
One Agreement
20
 
10.8
Indemnification
20
 
10.9
Notices
21
 
10.10
Headings
21
 
10.11
Counterparts
21
 
10.12
USA Patriot Act Notice
21
 
10.13
Keepwell
21
 
10.14
NOTICE OF FINAL AGREEMENT
22
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



        



--------------------------------------------------------------------------------











LOAN AGREEMENT
This Loan Agreement (this “Agreement”) dated as of October 18, 2016, is between
Bank of America, N.A. (“Bank”) and 371 SEVENTH AVENUE CO., LLC, a Delaware
limited liability company ("Borrower").
1.
TERM LOAN AMOUNT AND TERMS

1.1
Loan Amount.

As of the date hereof: (a) Bank has funded into escrow a joint and several loan
to Borrower, 125 East 50th Street Co., LLC, 215 East 64th Street Co., LLC, 155
East 50th Street Co., LLC, and 303 Lexington Avenue Co., LLC (each, an “Original
Borrower” and collectively, the “Original Borrowers”) in the original principal
amount of $140,000,000, which amount represents a portion (the “BOA Defeasance
Loan”) of the total loan amount to be advanced under that certain Defeasance
Promissory Note (the “Defeasance Note”), to be dated October 19, 2016, executed
by Original Borrowers and payable to the order of Bank and BSRECP II Joint US
Origination II Seller, L.L.C. (“BSRECP”), as co-administrative agents thereunder
(Bank and BSRECP are, in such capacities, “Co-Administrative Agents”); (b)
Co-Administrative Agents have assigned the Defeasance Note to Wells Fargo Bank,
National Association, solely in its capacity as Trustee in trust for the holders
of GS Mortgage Securities Corporation Trust 2013-NYC5, Commercial Mortgage
Pass-Through Certificates, Series 2013-NYC5 (“Securitized Lender”) and in
consideration therefor, Securitized Lender has assigned to Co-Administrative
Agents that certain (x) Amended, Restated and Consolidated Promissory Note dated
December 27, 2012, in the original principal amount of $410,000,000.00, payable
to Goldman Sachs Mortgage Company, a New York limited partnership (“Original
Lender”), and as assigned to Securitized Lender (the “Mortgage Note”) and (y)
Amended and Restated Fee and Leasehold Mortgage, Assignment of Rents and Leases,
Collateral Assignment of Property Agreements, Security Agreement and Fixture
Filing dated December 27, 2012, from Original Borrowers and others to and for
the benefit of Original Lender, and as assigned to Securitized Lender (the
“Original Mortgage”); (c) the Mortgage Note has been severed, split and
apportioned into two (2) separate promissory notes, one in the amount of
$270,000,000 made by Original Borrowers other than Borrower and the other in the
amount of $140,000,000 (such $140,000,000 note is the “BOA Note”) made by
Borrower, with each such note payable to the order of Co-Administrative Agents;
(d) the Original Mortgage has been severed, split and amended (the “Severed
Mortgage”) so that the Collateral (as defined in Section 4.1) secures the BOA
Note; and (e) Co-Administrative Agents have assigned to Bank the BOA Note and
the Severed Mortgage. The term loan to Borrower in the amount of $140,000,000
contemplated by this Agreement (the “Term Loan”) refinances the BOA Defeasance
Loan as evidenced by the BOA Note. The Term Loan shall be evidenced by that
certain Amended and Restated Term Promissory Note dated October 19, 2016,
executed by Borrower, payable to the order of Bank in the original principal
amount of $140,000,000 (the “Term Note”), which note is in amendment and
restatement, but not extinguishment, of the BOA Note. Once repaid, no portion of
the Term Loan may be re-borrowed.
1.2
Availability Period.

The BOA Defeasance Loan is available in one disbursement on the date of this
Agreement, subject to the terms and conditions of this Agreement.
1.3    Repayment Terms.
(a)
Borrower will pay interest, commencing on the date hereof, (i) with respect to
any LIBOR Rate Portion (as defined in Section 2.1(a)), (A) on the last day of
the applicable Interest Period (as defined Section 2.3(a)), and, if the Interest
Period is longer than three months, on the respective dates that fall every



        



--------------------------------------------------------------------------------




three months after the beginning of such Interest Period, (B) on the date of any
conversion of such LIBOR Rate Portion to a Prime Rate Portion (as defined in
Section 2.1(a)), and (C) on October 18, 2017 (the “Maturity Date”) and (ii) with
respect to any Prime Rate Portion (A) on the last Banking Day (as defined in
Section 5.3) of each month, and on the Maturity Date.
(b)
Borrower will pay the outstanding principal balance of the Term Loan, together
with any accrued and unpaid interest thereon, and other charges outstanding
under this Agreement, no later than the Maturity Date.

1.4
Prepayments.

(a)
Borrower may prepay the Term Loan in full or in part at any time, subject to the
provisions of Sections 2.3(f) and (g).

(b)
Each prepayment, whether voluntary, mandatory, by reason of acceleration or
otherwise, will be accompanied by the amount of accrued interest on the amount
prepaid.

2.
INTEREST RATES

2.1
Interest Rate.

(a)
Any principal amount bearing interest at the Prime Rate under this Agreement is
referred to as a "Prime Rate Portion." The interest rate for any Prime Rate
Portion is a rate equal to the lesser of (i) the Prime Rate (as defined in
Section 2.2) plus sixty-five one hundredths percent (0.65%) per annum and (ii)
the Maximum Rate (defined below). In addition to the Prime Rate, Borrower may
elect the LIBOR Rate (as defined in Section 2.3(c)). Any principal amount
bearing interest at the LIBOR Rate under this Agreement is referred to as a
"LIBOR Rate Portion." Each LIBOR Rate Portion shall bear interest at the lesser
of (i) the LIBOR Rate plus one and sixty-five one hundredths percent (1.65%) per
annum and (ii) the Maximum Rate. The LIBOR Rate shall be subject to the terms
and conditions described later in this Agreement.

(b)
No LIBOR Rate Portion will be converted to a different interest rate during the
applicable Interest Period. Upon the occurrence and during the continuance of an
Event of Default (as defined in Section 9), Bank may terminate the availability
of the LIBOR Rate for Interest Periods commencing while such Event of Default
exists. At the end of any Interest Period, the interest rate will revert to the
Prime Rate, unless Borrower has designated another Interest Period for such
LIBOR Rate Portion.

2.2
Prime Rate.

The “Prime Rate” is a rate per annum, as of any date of determination, equal to
the highest of (a) the rate of interest publicly announced from time to time by
Bank as its “prime rate”, (b) a fluctuating rate of interest equal to the
Federal Funds Rate as published in the Federal Reserve Bank of New York
Statistical Daily Rates for such day (or, if such source is not available, such
alternate source as determined by Bank) plus one half of one percent (0.50%) per
annum, and (c) the LIBOR Rate for an Interest Period of one month plus one
percent (1.00%) per annum. Notwithstanding the forgoing, if the Prime Rate shall
ever be less than zero (0), then such rate shall be deemed zero (0) for purposes
of this Agreement.
2.3
LIBOR Rate.

The election of the LIBOR Rate shall be subject to the following terms and
requirements:
(a)
The interest period during which the LIBOR Rate will be in effect will be, to
the extent available, one, two, or three months as Borrower may elect (or such
other period as may be elected by Borrower



        



--------------------------------------------------------------------------------




and accepted and approved by Bank in its sole discretion) (each such period an
“Interest Period”). The first day of the Interest Period must be a day other
than a Saturday or a Sunday on which banks are open for business in New York and
London and dealing in offshore dollars (a "LIBOR Banking Day"). The last day of
the Interest Period and the actual number of days during the Interest Period
will be determined by Bank using the practices of the London inter-bank market.
(b)
Each LIBOR Rate Portion will be for an amount not less than $10,000,000.

(c)
The "LIBOR Rate" means:

(i)    for any applicable Interest Period, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by Bank, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by Bank from time to time) at approximately 11:00 a.m., London time,
two (2) LIBOR Banking Days before the commencement of the applicable Interest
Period, for U.S. Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(ii)    for any interest calculation with respect to a Prime Rate Portion on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, two (2) LIBOR Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that (x) if such rate is not available at such time for any reason,
then the rate for that interest period will be determined by such alternate
method as reasonably selected by Bank and (y) if the LIBOR Rate shall ever be
less than zero (0), then such rate shall be deemed zero (0) for purposes of this
Agreement.
(d)
Borrower shall irrevocably request a LIBOR Rate Portion no later than 12:00 noon
Dallas, Texas time on the LIBOR Banking Day preceding the day on which the LIBOR
Rate will be set, as specified above. For example, if there are no intervening
holidays or weekend days in any of the relevant locations, the request must be
made at least three days before the LIBOR Rate takes effect.

(e)
Bank will have no obligation to accept an election for a LIBOR Rate Portion if
Dollar deposits in the principal amount, and for periods equal to the Interest
Period, of a LIBOR Rate Portion are not available in the London inter-bank
market.

(f)
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A "prepayment" is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

(g)
The prepayment fee shall be in an amount sufficient to compensate Bank for any
loss, cost or expense incurred by it as a result of the prepayment, including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such LIBOR Rate Portion or from fees payable to
terminate the deposits from which such funds were obtained. Borrower shall also
pay any customary administrative fees charged by Bank in connection with the
foregoing.

(h)
Borrower shall pay to Bank, as long as Bank shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Rate Portion
equal to the actual costs of such reserves allocated to such LIBOR Rate Portion
by Bank (as determined by Bank in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such LIBOR Rate Portion, provided Borrower shall have received at
least ten days’ prior notice of such additional interest from Bank. If



        



--------------------------------------------------------------------------------




Bank fails to give notice ten days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten days from receipt of such
notice.
2.4
Maximum Rate.

Regardless of any provision contained in any Loan Document (as defined in
Section 10.14), if Bank shall ever be entitled to contract for, charge, take,
reserve, receive, or apply, as interest on all or any part of the Term Loan, any
amount in excess of the Maximum Rate, and, Bank ever does so, then such excess
shall be deemed a partial prepayment of principal and treated hereunder as such
and any remaining excess shall be refunded to Borrower.
3.
FEES AND EXPENSES

3.1
Fees.

(a)
Borrower agrees to pay to Bank a fee in the amount of $350,000. This fee is due
upon execution of this Agreement by all parties and shall be non-refundable.

(b)
Notwithstanding anything to the contrary in this Section 3, in no event shall
any sum payable under this Section 3 (to the extent, if any, constituting
interest under applicable laws), together with all other amounts constituting
interest under applicable laws and payable in connection with the credit
evidenced hereby, exceed the amount of interest computed at the Maximum Rate.

3.2
Expenses.

Borrower agrees to immediately repay Bank for customary and documented expenses
(including reasonable attorneys’ fees) in connection with the Term Loan
including, but not limited to, filing, recording and search fees, title report
fees, and documentation fees.
4.
COLLATERAL AND GUARANTIES

4.1
Real Property.

The Obligations (as defined below) to Bank under this Agreement will be secured
by a first priority lien covering (a) Borrower’s fee simple estate in the real
property located at 371 Seventh Avenue (Block 806, Lot 76) and 148 West 31st
Street, New York, New York (Block 806, Lot 69) (the “Real Property”), together
with all improvements, machinery, equipment, fixtures, goods, and other personal
property located thereon (the “Borrower Mortgaged Collateral”) and (b) the
leasehold interest in the Real Property held by 371 Seventh Avenue Co., Lessee
LLC, a Delaware limited liability company (“Lessee”), together with all
improvements, machinery, equipment, fixtures, goods, and other personal property
located thereon (the “Lessee Mortgaged Collateral”; the Borrower Mortgaged
Collateral and the Lessee Mortgaged Collateral are collectively, the
“Collateral”), in each case, as more fully described in the Amended and Restated
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
October 19, 2016, executed by Borrower and Lessee, for the benefit of Bank (as
amended, restated, modified, renewed, restated, or replaced, the “Mortgage”),
which Mortgage is in amendment and restatement, but not extinguishment, of the
Severed Mortgage.
4.2
Guaranties.

The full payment and performance of the Obligations will be unconditionally
guaranteed pursuant to that certain Continuing and Unconditional Guaranty (as
amended, restated, modified, renewed, or replaced, the “Guaranty”) dated the
date hereof, executed by Pebblebrook Hotel Trust, a Maryland real estate
investment trust (“Pebblebrook Trust”), Pebblebrook Hotel, L.P., a Delaware
limited partnership (“Pebblebrook LP”) and each of their direct or indirect
subsidiaries (each, a “Subsidiary Guarantor”) required to be a guarantor under
the terms of the Corporate Credit Facility from time-to-time party thereto
(Pebblebrook Trust, Pebblebrook


        



--------------------------------------------------------------------------------




LP and each such Subsidiary Guarantor are collectively, “Guarantors” and
individually a “Guarantor”), for the benefit of Bank. Should any Guarantor no
longer be required to guaranty the obligations under the Corporate Credit
Facility pursuant to the terms thereof, and is released from its guaranty with
respect to the Corporate Credit Facility, such Subsidiary Guarantor shall also
be released from the Guaranty so long as no Event of Default then exists.
As used in this Agreement:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.
“Corporate Credit Facility” means that certain Third Amended and Restated Credit
Agreement dated as of October 16, 2014, by and among Pebblebrook Trust,
Pebblebrook LP, each Guarantor defined therein, each lender party thereto, and
Bank of America, N.A., as administrative agent (as such agreement may be
amended, renewed, extended, restated, refinanced, or replaced).
“Eligible Contract Participant” has the meaning set forth in the Commodity
Exchange Act and the regulations thereunder.
“Excluded Hedge Obligation” means, with respect to any Obligor, any Hedge
Obligations if, and to the extent that, all or a portion of such Obligor’s
guarantee of (whether such guarantee arises pursuant to the Guaranty, by such
Obligor’s being jointly and severally liable for such Hedge Obligations, or
otherwise (any such guarantee, an “Applicable Guarantee”)), or the grant by such
Obligor of a security interest to secure, such Hedge Obligations (or any
Applicable Guarantee thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason not to constitute an
Eligible Contract Participant (determined after giving effect to Section 10.13
hereof or any other “keepwell, support or other agreement” (as defined in the
Commodity Exchange Act), and any and all guarantees of such Obligor’s Hedge
Obligations by other Obligors) at the time the Applicable Guarantee of such
Obligor or the grant of such security interest becomes effective with respect to
such related Hedge Obligations. If any Hedge Obligations arise under a Master
Agreement governing more than one Hedge Agreement, then such exclusion shall
apply only to the portion of such Hedge Obligations that is attributable to
Hedge Agreements for which such Applicable Guarantee or security interest is or
becomes illegal.
“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and annexes, a “Master
Agreement”) and (c) any and all Master Agreements and any and all related
confirmations.
“Hedge Obligations” means, for any person, any and all obligations (whether
absolute or contingent and howsoever and whensoever created) of such person to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act
arising, evidenced or acquired under (a) any and all Hedge Agreements, (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Hedging Agreements, and (c) any and all renewals,


        



--------------------------------------------------------------------------------




extensions and modifications of any Hedge Agreements and any and all
substitutions of any Hedge Agreements.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower or Lessee arising under any Loan Document, or
otherwise with respect to the Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower, Lessee, or any Guarantor of any
proceeding under any debtor relief laws naming Borrower, Lessee, or any
Guarantor as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding; provided, however, that any
other term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the “Obligations” of any Obligor shall exclude, as to
such Obligor, Excluded Hedge Obligations of such Obligor.
“Obligor” shall mean Borrower, Lessee, each Guarantor, or any other party
pledging Collateral to Bank to secure the Obligations.
“Specified Obligated Party” means any Obligor that is not an Eligible Contract
Participant (determined prior to giving effect to Section 10.13 hereof or any
other “keepwell, support or other agreement” (as defined in the Commodity
Exchange Act), or any similar provision contained in the Guaranty).
5.
DISBURSEMENTS, PAYMENTS AND COSTS

5.1
Disbursements and Payments.

(a)
Each payment by Borrower will be made in U.S. Dollars and immediately available
funds by wire transfer to an account designated by Bank or by mail to the
address shown on Borrower’s statement or at one of Bank’s banking centers in the
United States.

(b)
Each disbursement by Bank and each payment by Borrower will be evidenced by
records kept by Bank.

5.2
Telephone, Telefax, and Electronic Authorization.

(a)
Bank may honor telephone, telefax or electronic mail (“e-mail”) instructions for
advances or repayments given, or purported to be given, by any one of the
individuals authorized to sign Loan Documents on behalf of Borrower, or any
other individual designated by any one of such authorized signers.

(b)
Advances will be deposited in Borrower’s accounts with Bank as designated in
writing by Borrower.

(c)
Borrower will indemnify and hold Bank harmless from all liability, loss, and
costs in connection with any act resulting from telephone, telefax or e-mail
instructions Bank reasonably believes are made by any individual authorized by
Borrower to give such instructions. This paragraph will survive this Agreement's
termination, and will benefit Bank and its officers, employees, and agents.

5.3
Banking Days.

Unless otherwise provided in this Agreement, a “Banking Day” is a day other than
a Saturday, Sunday or other day on which commercial banks are authorized to
close, or are in fact closed, in the state where Bank's lending office is
located, and, if such day relates to amounts bearing interest at an offshore
rate (if any), means any such day on which dealings in dollar deposits are
conducted among banks in the offshore dollar interbank market. All payments and
disbursements which would be due on a day which is not a Banking Day will be due
on the next Banking Day. All payments received on a day which is not a Banking
Day will be applied to the credit on the next Banking Day.


        



--------------------------------------------------------------------------------




5.4
Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.
5.5
Default Rate.

Upon the occurrence of any Event of Default or after the Maturity Date, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of Bank bear interest at the
lesser of (a) a rate which is two percent (2.00%) higher than the rate of
interest otherwise provided under this Agreement or (b) the Maximum Rate (the
“Default Rate”). This may result in compounding of interest. This will not
constitute a waiver of any Event of Default.
6.
CONDITIONS

Before Bank is required to extend any credit to Borrower under this Agreement,
it must receive any documents and other items it may reasonably require, in form
and content acceptable to Bank, including any items specifically listed below.
6.1
Authorizations.

Evidence that the execution, delivery and performance by Borrower, Lessee, and
each Guarantor of this Agreement, each other Loan Document, and any other
instrument or agreement required under this Agreement have been duly authorized.
6.2
Governing Documents.

A copy of the organizational documents of (a) Borrower, (b) Lessee, (c)
Pebblebrook Trust, (d) Pebblebrook LP and (e) each other Guarantor (together
with the general partner of any such guarantor that is a limited partnership).
6.3
Guaranties.

An original Guaranty executed by each Guarantor.
6.4
Payment of Fees.

Payment of all fees and other amounts due and owing to Bank, including without
limitation payment of all accrued and unpaid expenses incurred by Bank as
required by the paragraph entitled "Reimbursement Costs."
6.5
Good Standing and Existence Certificates.

Certificates of existence and good standing for (a) Borrower, (b) Lessee, (c)
Pebblebrook Trust, (d) Pebblebrook LP and (e) each other Guarantor (together
with the general partner of any such guarantor that is a limited partnership),
from the State of formation of each of such entity, and from any State in which
Borrower and Lessee are required to qualify to conduct their business.
6.6
Insurance.

Evidence of insurance coverage, as required in the "Covenants" section of this
Agreement.


        



--------------------------------------------------------------------------------




6.7
Mortgages and Financing Statements.

Fully executed original of the Mortgage, granting to Bank a first priority lien
and security interest in the Collateral, executed, acknowledged, and/or sworn to
as required, and released for recordation in the official records of the city or
county in which the Collateral is located, and UCC-1 financing statements which
shall have been furnished for filing in all filing offices that Bank may
require.
6.8
Indemnity Agreements.

An original Environmental Indemnity Agreement, executed by Borrower and Lessee,
in favor of Bank.
6.9
Note.

Fully executed original Term Note.
6.10
Other Property Information.

Such other documents, property information and other assurances as Bank may
reasonably require concerning the Collateral.
6.11
Severance and Modification Documents.

An original of (a) the Note and Mortgage Severance and Modification Agreement
dated October 19, 2016, executed by Co-Administrative Agents, Original
Borrowers, Lessee, 125 East 50th Street Co., Lessee LLC, 215 East 64th Street
Co., Lessee LLC, 155 East 50th Street Co., Lessee LLC, and 303 Lexington Avenue
Co., Lessee LLC, (b) the Substitute Promissory Note dated October 19, 2016,
executed by Borrower, payable to the order of Bank in the original principal
amount of $140,000,000.00, together with an allonge attached thereto executed by
Co-Administrative Agents for the benefit of Bank, (c) the Substitute Mortgage
dated October 19, 2016, executed by Borrower and Lessee, for the benefit of
Bank, and (d) an Assignment of Mortgage and Security Agreement dated October 19,
2016, executed by Co-Administrative Agents, as assignors, and Bank, as assignee.
6.12
Opinion.

A favorable opinion of Honigman Miller Schwartz and Cohn LLP, counsel to
Borrower and Guarantors, addressed to Bank, as to the matters concerning
Borrower, Lessee, Guarantors, the Loan Documents, the Mortgage and the
Collateral as Bank may reasonably request.
6.13
Representations and Warranties.

The representations and warranties of Borrower contained in Section 7, or of
Borrower, Lessee, or any Guarantor in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects.
6.14
Additional Items.

Such additional documents and instruments as Bank may reasonably request.
7.
REPRESENTATIONS AND WARRANTIES

When Borrower signs this Agreement, and until Bank is repaid in full, Borrower
makes the following representations and warranties. Each request for an
extension of credit or any request for a Libor Rate Portion, or any conversion
or extension thereof, constitutes a renewal of these representations and
warranties as of the date of such request:


        



--------------------------------------------------------------------------------




7.1
Formation.

Borrower, Lessee, and each Guarantor are duly formed and existing under the laws
of the state or other jurisdiction where organized.
7.2
Authorization.

This Agreement, each other Loan Document, and any instrument or agreement
required hereunder, are within Borrower's, Lessee’s, and each Guarantor’s
powers, have been duly authorized by Borrower, Lessee, and each Guarantor, and
do not conflict with any of Borrower’s, Lessee’s, or any Guarantor’s
organizational papers.
7.3
Enforceable Agreement.

This Agreement, each other Loan Document, and any other instrument or agreement
required hereunder is a legal, valid and binding agreement of Borrower, Lessee,
and each Guarantor, enforceable against Borrower, Lessee, and each Guarantor in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
7.4
Good Standing.

In each state in which Borrower, Lessee, and each Guarantor do business,
Borrower, Lessee, and each Guarantor are each properly licensed, in good
standing, and, where required, in compliance with fictitious name statutes.
7.5
No Conflicts.

This Agreement and each of the other Loan Documents do not conflict with any
law, agreement, or obligation by which Borrower, Lessee, or any Guarantor is
bound.
7.6
Financial Information.

All financial and other information that has been or will be supplied to Bank
with respect to Borrower, Lessee, Guarantors, or the Collateral, considered in
the aggregate, are true, complete and correct in all material respects and
fairly present the financial condition of Borrower, Lessee, Guarantors, and the
Collateral, as applicable, as of the date of such information.
7.7
Lawsuits.

There is no lawsuit, tax claim or other dispute pending or, to Borrower’s
knowledge, threatened against Borrower, Lessee, or any Guarantor which, if lost,
could reasonably be expected to have a Material Adverse Effect.
7.8
Collateral.

All Collateral required in this Agreement is owned by the grantor of the
security interest in such Collateral free of any title defects or any liens or
interests of others, except for, in the case of the Collateral, Permitted Liens
(as defined in Section 8.4).
7.9
Permits, Franchises.



        



--------------------------------------------------------------------------------




Borrower and Lessee each possess all material permits, memberships, franchises,
contracts and licenses required and all trademark rights, trade name rights,
patent rights, copyrights, and fictitious name rights necessary to enable it to
conduct the business in which it is now engaged.
7.10
Other Obligations.

Borrower is not in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation, except as have been disclosed in writing to Bank.
7.11
Tax Matters.

Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all income taxes due have been paid, except as have
been disclosed in writing to Bank or which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with generally accepted accounting principles.
7.12
No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, an
Event of Default under this Agreement.
7.13
Insurance.

Borrower and Lessee have each obtained, and maintained in effect, the insurance
coverage required in the "Covenants" section of this Agreement.
7.14
Location of Borrower.

The place of business of Borrower (or, if Borrower has more than one place of
business, its chief executive office) is located at the address listed on the
signature page of this Agreement.
7.15
Material Adverse Effect.

There exists no event or circumstance, either individually or in the aggregate,
that has had or could reasonably be expected to have (a) a material adverse
change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual or contingent), condition (financial or
otherwise) of Borrower, Lessee, and Guarantors, taken as a whole, (b) a material
impairment of the ability of Borrower, Lessee, or any Guarantor to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against Borrower, Lessee, or any Guarantor of any Loan Document to which it is a
party (any such event or circumstance shall be a “Material Adverse Effect”).
7.16
Environmental Compliance.

(a)
Borrower and Lessee each have reviewed the effect of existing Environmental Laws
and claims alleging potential liability or responsibility for violation of any
Environmental Law on the Real Property and their respective businesses,
operations and properties, and as a result thereof neither Borrower nor Lessee
has reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



(b)
After due inquiry and investigation in accordance with good commercial or
customary practices to determine whether contamination is present on any real
property or elsewhere in connection with any activity on such real property,
without regard to whether Bank has or hereafter obtains any



        



--------------------------------------------------------------------------------




knowledge or report of the environmental condition of such real property, to
Borrower’s knowledge except as set forth on Schedule 7.16 attached hereto: (i)
the Real Property has not been used for industrial or manufacturing purposes,
for landfill, dumping, or other waste disposal activities or operations, for
generation, storage, use, sale, treatment, processing, recycling, or disposal of
any Hazardous Material, or for any other use in violation of Environmental Laws;
no such use of the Real Property occurred at any time prior to the period of
Borrower’s or Lessee’s ownership of the Real Property; and, no such use on any
adjacent property occurred at any time prior to the date hereof; (ii) there is
no Hazardous Material in violation of Environmental Laws, sump or well currently
on the Real Property; (iii) neither Borrower nor Lessee has received any notice
of any completed, pending or proposed or threatened investigation or inquiry
concerning the presence or release of any Hazardous Material on the Real
Property or any adjacent property or concerning whether any condition, use or
activity on the Real Property or any adjacent property is in violation of any
Environmental Laws; (iv) the present conditions, uses, and activities on the
Real Property do not violate any Environmental Laws and the use of the Real
Property which Borrower, Lessee, or any tenant and subtenant, if any, makes and
intends to make of the Real Property complies and will comply with all
applicable Environmental Laws; (v) the Real Property does not appear on and to
Borrower’s or Lessee’s knowledge has never been on the National Priorities List,
any federal or state “superfund” or “superlien” list; (vi) neither Borrower nor
Lessee has ever applied for and been denied environmental impairment liability
insurance coverage relating to the Real Property; and (vii) neither Borrower nor
Lessee has, nor have any tenants or subtenants, obtained any permit or
authorization to construct, occupy, operate, use, or conduct any activity on any
of its real property by reason of any Environmental Laws.


As used herein:


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


7.17
Condemnation: Zoning.

The improvements located on the Real Property have not been damaged and not
repaired in any material respect and are not the subject of any pending or, to
Borrower’s knowledge, threatened condemnation or adverse zoning proceeding,
except as specifically disclosed to Bank in writing as of the date hereof or as
would not have a material adverse effect upon the Collateral. No condemnation or
other proceeding has been commenced or, to Borrower’s knowledge, is threatened
or contemplated with respect to all or any portion of the Collateral or for the
relocation of roadways providing access to the Collateral.


8.
COVENANTS

Borrower agrees, so long as credit is available under this Agreement and until
Bank is repaid in full:
8.1
Use of Proceeds.

(a)
To use the proceeds of the Term Loan only for the refinance of indebtedness
currently secured by the Collateral.



        



--------------------------------------------------------------------------------




(b)
The proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any "margin stock" as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such "margin stock," or to reduce or retire any indebtedness
incurred for such purpose.

8.2
Conditional Sales Contracts; Removal of Fixtures and Equipment.

Without Bank's prior written consent, not to, nor permit Lessee to, install any
equipment or fixtures on the Collateral which are subject to a lien or security
interest in favor of the seller or any other third party, or to remove from the
Collateral any equipment, machinery or fixtures used in connection with the
maintenance or operation of the Collateral unless replaced by articles of equal
suitability and value owned by Borrower or Lessee, as applicable, free and clear
of any lien or security interest other than Permitted Liens.
8.3
Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to Bank), or become liable for the liabilities of
others, without Bank's written consent. In connection with the foregoing,
Borrower shall not enter into a Hedge Agreement, without Bank's prior written
consent. This does not prohibit:
(a)
Acquiring goods, supplies, or merchandise on normal trade credit or otherwise
operating in the ordinary course of Borrower’s business.

(b)
Endorsing negotiable instruments received in the usual course of business.

(c)
Obtaining surety bonds in the usual course of business.

(d)
The Lease (as defined in the Mortgage), and leases in the ordinary course of
Borrower’s business (together with amendments, modifications, and terminations
in the ordinary course of Borrower’s business).

8.4
Other Liens.

Not to create, assume, or allow any security interest or lien (including
judicial liens) on property Borrower now or later owns and cause Lessee to not
create, assume, or allow any security interest or lien (including judicial
liens) on the Collateral pledged by Lessee to Bank, except:
(a)
Liens and security interests in favor of Bank.

(b)
Liens for taxes not yet due.

(c)
Liens outstanding on the date of this Agreement disclosed in writing to Bank and
any extensions, renewal, replacements and refinancing thereof, and any other
liens approved by Bank.

(d)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or other like
liens arising in the ordinary course of business which (i) are not in excess of
$250,000 or (ii) remain undischarged of record (by payment, bonding or
otherwise) for a period of more than sixty (60) days, provided that in either
case, such Liens are being contested in good faith by appropriate proceedings
diligently conducted.

The liens referenced in the preceding clauses (a) through (d) are collectively,
“Permitted Liens”.
8.5
Maintenance of Assets.



        



--------------------------------------------------------------------------------




(a)
Not to sell, assign, lease, transfer or otherwise dispose of any part of
Borrower's business or Borrower's assets except in the ordinary course of its
business.

(b)
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

(c)
To maintain and preserve all rights, privileges, and franchises that are
necessary or desirable to Borrower’s business.

(d)
To (i) maintain the Collateral, including the parking and landscaping portions
thereof, in good condition and repair consistent with past practices, (ii)
promptly make, or cause tenants to make all necessary structural and
non-structural repairs to the Collateral consistent with past practices, and
(iii) not demolish, alter, remove or add to any improvements in any material
respect, excepting the installation or construction of tenant improvements in
connection with any leases in the ordinary course of Borrower’s business.
Borrower shall pay when due all claims for labor performed and materials
furnished therefor in connection with any improvements or construction
activities.

8.6
Additional Negative Covenants.

Not to, without Bank's written consent:
(a)
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company other than with any Guarantor.

(b)
Acquire or purchase a business or its assets.

(c)
Engage in any business activities substantially different from Borrower's
present business.

(d)
Liquidate, suspend, or dissolve Borrower's business.

8.7
Environmental Matters. Except where any non-compliance (either individually or
in the aggregate) could not reasonably be expected to result in a Material
Adverse Effect:

(a)
Not cause, commit, permit, or allow to continue (i) any material violation of
any Environmental Law: (A) by Borrower or Lessee; and (B) by or with respect to
the Real Property or any use of or condition or activity on the Real Property,
or (ii) the attachment of any environmental liens on the Real Property.

(b)
Not place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material or storage tank (or similar vessel) on the Real Property
except those that are in existence as of the date hereof and approved by Bank
and those that are both (i) in compliance with all Environmental Laws and with
permits issued pursuant thereto, if and to the extent required, and (ii) in
amounts not in excess of that necessary to operate, clean, repair and maintain
the Real Property.

8.8
Notices to Bank.

To promptly notify Bank in writing of:
(a)
Any lawsuit for which Borrower may have uninsured liability over $1,000,000;

(b)
Any material dispute between any governmental authority and Borrower;

(c)
Any Event of Default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an Event of Default;



        



--------------------------------------------------------------------------------




(d)
Any Material Adverse Effect;

(e)
Any change in Borrower's name, legal structure, place of business, or chief
executive office if Borrower has more than one place of business; and

(f)
Any actual contingent liabilities of Borrower, and any such contingent
liabilities which are reasonably foreseeable, where such liabilities are in
excess of $1,000,000 in the aggregate.

8.9
Insurance.

(a)
To obtain and maintain, and to cause Lessee to obtain and maintain, at
Borrower’s or Lessee’s, as applicable, sole expense: (i) property insurance with
respect to all insurable property, against loss or damage by fire, lightning,
windstorm, explosion, hail, tornado and such additional hazards as are presently
included in special form (also known as “all-risk”) coverage and against any and
all acts of terrorism and such other insurable hazards as Bank may require, in
an amount not less than one hundred percent (100%) of the full replacement cost,
including the cost of debris removal, without deduction for depreciation and
sufficient to prevent any Obligor from becoming coinsurers; (ii) if and to the
extent any portion of any Real Property is, under the Flood Disaster Protection
Act of 1973 (for purposes of this Section, “FDPA”), as it may be amended from
time to time, in a Special Flood Hazard Area, within a Flood Zone designated A
or V in a participating community, a flood insurance policy in an amount
required by Bank, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (iii) general liability insurance, on an “occurrence”
basis against claims for “personal injury” liability, including bodily injury,
death, or property damage liability, for the benefit of Borrower or Lessee, as
applicable, as named insured and Bank as additional insured; (iv) statutory
workers’ compensation insurance with respect to any work on or about any of the
Collateral (including employer’s liability insurance, if required by Bank),
covering all employees and contractors of Borrower or Lessee, as applicable; and
(e) such other insurance on the Collateral and endorsements as may from time to
time be required by Bank (including but not limited to soft cost coverage,
automobile liability insurance, business interruption insurance, or delayed
rental insurance, boiler and machinery insurance, earthquake insurance, wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
Improvements. All insurance policies shall be issued and maintained by insurers,
in amounts, with deductibles, limits and retentions, and in forms satisfactory
to Bank. All insurance companies providing insurance required pursuant to this
Agreement or any other Loan Document must be licensed to do business in the
state in which the Collateral is located and must have an A. M. Best Company
financial and performance ratings of A-:IX or better. All insurance policies
maintained, or caused to be maintained, with respect to the Collateral, except
for general liability insurance, shall provide that each such policy shall be
primary without right of contribution from any other insurance that may be
carried, and that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured. If any insurer which has issued a policy of hazard, liability, or
other insurance required pursuant to this Agreement or any other Loan Document
becomes insolvent or is the subject of any petition, case, proceeding or other
action pursuant to any debtor relief law, or if in Bank’s reasonable opinion the
financial responsibility of such insurer is or becomes inadequate, Borrower
shall in each instance promptly upon its discovery thereof or upon the request
of Bank therefor, promptly obtain and deliver to Bank, or cause Lessee to obtain
and deliver, as applicable, a like policy (or, if and to the extent permitted by
Bank, acceptable evidence of insurance) issued by another insurer, which insurer
and policy meet the requirements of this Agreement or such other Loan Document,
as the case may be.

(b)
To pay all premiums on policies required hereunder as they become due and
payable and promptly deliver to Bank evidence satisfactory to Bank of the timely
payment thereof. If any loss occurs at



        



--------------------------------------------------------------------------------




any time when Borrower or Lessee, as applicable, has failed to perform the
covenants and agreements in this Section 8.9 with respect to any insurance
payable because of loss sustained to any part of any Collateral or otherwise,
whether or not such insurance is required by Bank, Bank shall nevertheless be
entitled to the benefit of all insurance covering the loss and held by or for
Borrower or Lessee, as applicable, to the same extent as if it had been made
payable to Bank.
(c)
If Borrower fails to keep any such coverage in effect while the Term Loan is
outstanding, Bank may procure the coverage at Borrower's expense. Borrower will
reimburse Bank, on demand, for all premiums paid by Bank, which amounts may be
added to the principal balance of the Term Loan and shall bear interest at the
Default Rate.

8.10
Compliance with Laws.

To comply in all material respects with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over Borrower's business. Bank shall have no obligation to make any
advance to Borrower except in compliance with all applicable laws and
regulations and Borrower shall fully cooperate with Bank in complying with all
such applicable laws and regulations.
8.11
Books and Records.

To maintain adequate books and records.
8.12
Site Visits, Observations and Testing.

To allow, and to cause Lessee to allow, Bank and its agents and representatives
at any reasonable time, after giving reasonable notice to Borrower, to enter and
visit the Collateral and any other locations where any personal property
collateral securing this Agreement is located, for the purposes of observing the
Collateral and any personal property collateral located thereon. During the
continuance of an Event of Default, such purposes may also include taking and
removing environmental samples, and conducting tests on any part of the
Collateral. Borrower shall, within ten days of the date of written demand from
Bank, reimburse Bank on demand for the reasonable costs (x) one such
environmental investigation and testing during the term hereof, provided that no
Event of Default has occurred and is continuing and (y) all such environmental
investigations and testing at any time during the continuation of an Event of
Default. Bank will make reasonable efforts during any site visit, observation or
testing conducted pursuant this Section 8.12 to avoid interfering with
Borrower’s or any occupant’s use of the Collateral and the personal property
collateral located thereon. Bank is under no duty, however, to visit or observe
the Collateral or such personal property collateral or to conduct tests, and any
such acts by Bank will be solely for the purposes of protecting Bank's security
and preserving Bank's rights under this Agreement. No site visit, observation or
testing or any report or findings made as a result thereof (“Environmental
Report”) (i) will result in a waiver of any Event of Default; (ii) impose any
liability on Bank; or (iii) be a representation or warranty of any kind
regarding the Collateral or any personal property collateral (including its
condition or value or compliance with any laws) or the Environmental Report
(including its accuracy or completeness). In the event Bank has a duty or
obligation under applicable laws, regulations or other requirements to disclose
an Environmental Report to Borrower or any other party, Borrower authorizes Bank
to make such a disclosure. Bank may also disclose an Environmental Report to any
regulatory authority, and to any other parties as necessary or appropriate in
Bank’s reasonable judgment. Borrower further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to Borrower by Bank or its agents and representatives
is to be evaluated (including any reporting or other disclosure obligations of
Borrower) by Borrower without advice or assistance from Bank.
8.13
Perfection of Liens.

To help Bank perfect and protect its security interests and liens in the
Collateral, and reimburse it for related costs it incurs to protect its security
interests and liens.


        



--------------------------------------------------------------------------------




8.14
Cooperation.

To take any action reasonably requested by Bank to carry out the intent of this
Agreement.
8.15
Indemnity Regarding Use of Real Property.

To indemnify, defend with counsel acceptable to Bank, and hold Bank harmless
from and against all liabilities, claims, actions, damages, costs and expenses
(including all legal fees and expenses of Bank's counsel) arising out of or
resulting from the construction of any improvements on the Real Property, or the
ownership, operation, or use of the Collateral, whether such claims are based on
theories of derivative liability, comparative negligence or otherwise; provided
that such indemnity shall not be available to the extent that such liabilities,
claims, actions, damages, costs and expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of Bank. Borrower's obligations to
Bank under this Section 8.15 shall survive termination of this Agreement and
repayment of Borrower's obligations to Bank under this Agreement, and shall also
survive as unsecured obligations after any acquisition by Bank of the Collateral
or any part of it by foreclosure or any other means.
8.16
Taxes.

Pay and discharge, and to cause Lessee to pay and discharge, all taxes prior to
the date on which penalties are attached thereto unless and to the extent only
that such taxes are contested in good faith, and Borrower or Lessee, as
applicable, shall have reserved an amount sufficient for the payment of such
contested taxes.
8.17
Loans.

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:
(a)
Existing extensions of credit disclosed to and approved by Bank in writing.

(b)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

8.18
Covenants under Guaranties.

Cause Guarantors to, at all times during the term hereof, comply with all
covenants of each Guarantor contained in the Guaranty.
9.
DEFAULT AND REMEDIES

If any of the following events of default (each an “Event of Default”) occurs
and is continuing, Bank may do one or more of the following: declare Borrower in
default, stop making any additional credit available to Borrower, and require
Borrower to repay its entire debt immediately and without prior notice. If an
event which, with notice or the passage of time, will constitute an Event of
Default has occurred and is continuing, Bank has no obligation to make advances
or extend additional credit under this Agreement. In addition, if any Event of
Default occurs and is continuing, Bank shall have all rights, powers and
remedies available under any instruments and agreements required by or executed
in connection with this Agreement, as well as all rights and remedies available
at law or in equity. If an Event of Default occurs under Section 9.5, then the
entire Obligations will automatically be due immediately.
9.1
Failure to Pay.



        



--------------------------------------------------------------------------------




Borrower shall fail to pay (a) when and as required to be paid herein, any
amount of principal, or (b) within three (3) days after the same becomes due,
any interest or any fee due hereunder, or (c) within five (5) days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document.
9.2
Other Bank Agreements.

Any default occurs under any other agreement Borrower or any other Obligor has
with Bank or any affiliate of Bank (other than a Loan Document) that would
entitle Bank or such affiliate to accelerate any amount of indebtedness owed
under such agreement.
9.3
Cross-default.

(a) Any default occurs under any agreement of Borrower or any other Obligor
(other than the Loan Documents) in connection with any recourse debt of Borrower
or such other Obligor in an aggregate principal amount in excess of $25,000,000
or (b) any event or condition occurs that requires the prepayment, repurchase,
redemption or defeasance of any such recourse debt prior to the scheduled
maturity thereof.
9.4
False Information.

Any statement of fact made by Borrower in this Agreement or by any other Obligor
in any of the other Loan Documents contains any untrue statement of a material
fact or omits to state any material fact necessary to make statements contained
herein or therein not misleading in any material respect.
9.5
Bankruptcy.

Borrower or any other Obligor files a bankruptcy petition, a bankruptcy petition
is filed against any of the foregoing parties that is not dismissed within 60
days, or Borrower or any other Obligor or makes a general assignment for the
benefit of creditors.
9.6
Receivers.

A receiver or similar official is appointed for a substantial portion of
Borrower's or any other Obligor's business and such appointment continues
undischarged or unstayed for 60 days, or the business is terminated, or Borrower
or such other Obligor is liquidated or dissolved.
9.7
Lien Priority.

Bank fails to have an enforceable first priority lien (except for any prior
liens to which Bank has consented in writing) on or security interest in any
Collateral.
9.8
Judgments.

There is entered against Borrower or any other Obligor, or Borrower or any other
Obligor enters into any settlement agreements with respect to, (a) a final
judgment or order for the payment of money in an aggregate amount exceeding
$25,000,000 (which is not covered by insurance or unless being appealed and
Borrower or such other Obligor has posted a bond or cash collateral), or (b) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (ii) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.
9.9
Government Action.



        



--------------------------------------------------------------------------------




Any government authority takes action that materially adversely affects
Borrower's or any other Obligor's financial condition or ability to repay the
Obligations.
9.10
Specific Covenants.

Borrower shall fail to perform or observe any term, covenant or agreement
contained in any of Sections 8.1, 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.13 or 8.18,
or any Guarantor shall fail to comply with any obligation or covenant of such
Guarantor contained in the Guaranty executed by such Guarantor including,
without limitation, any provision of Section 18 thereof.
9.11    Default Under Corporate Credit Facility.
Any Event of Default under and as defined in the Corporate Credit Facility shall
occur and be continuing.
9.12
Other Breach Under Agreement.

Borrower or any other Obligor shall fail to perform or observe any other
covenant or agreement of this Agreement not specifically referred to in this
Article or contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (a)
Borrower’s actual knowledge of such failure or (b) Borrower’s receipt of notice
as to such failure from Bank.
10.
ENFORCING THIS AGREEMENT; MISCELLANEOUS

10.1
Financial Information.

Except as otherwise stated in this Agreement, all financial information provided
to Bank and all financial covenants will be made in accordance with sound
accounting principles applied on a consistent basis throughout the period
involved.
10.2
New York Law.

This Agreement is governed by New York law. It is the intention of the parties
to comply with applicable usury laws. The parties agree that the total amount of
interest contracted for, charged, collected or received by Bank under this
Agreement shall not exceed the Maximum Rate. For purposes hereof, the “Maximum
Rate” means the maximum rate of non-usurious interest permitted by applicable
Law. Notwithstanding any contrary provisions contained herein, (a) in
determining whether the interest hereunder exceeds interest at the Maximum Rate,
the total amount of interest shall be spread throughout the entire term of this
Agreement until its payment in full; (b) if at any time the interest chargeable
under this Agreement would exceed the Maximum Rate, thereby causing the interest
payable under this Agreement to be limited to the Maximum Rate, then any
subsequent reductions in the interest rate(s) shall not reduce the rate of
interest charged under this Agreement below the Maximum Rate until the total
amount of interest accrued from and after the date of this Agreement equals the
amount of interest which would have accrued if the interest rate(s) had at all
times been in effect; and (c) if Bank ever charges or receives anything of value
which is deemed to be interest under applicable law, and if the occurrence of
any event, including acceleration of maturity of obligations owing to Bank,
should cause such interest to exceed the maximum lawful amount, any amount which
exceeds interest at the Maximum Rate shall be applied to the reduction of the
unpaid principal balance under this Agreement or any other indebtedness owed to
Bank by Borrower, and if this Agreement and such other indebtedness are paid in
full, any remaining excess shall be paid to Borrower.
10.3
Successors and Assigns.

This Agreement is binding on Borrower's and Bank's successors and assignees.
Borrower agrees that it may not assign this Agreement without Bank's prior
consent. Bank may sell participations in or assign this


        



--------------------------------------------------------------------------------




loan, and may exchange information about Borrower (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees.
10.4
Waiver of Jury Trial; Jurisdiction.

(a)
BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(b)
BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)
BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

10.5
Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. Bank retains all rights, even if it makes a loan after the
occurrence of an Event of Default. If Bank waives any Event of Default, then it
may enforce a later Event of Default. Any consent or waiver under this Agreement
must be in writing, signed by Bank.
10.6
Costs and Expenses.

Borrower shall reimburse Bank for any reasonable costs and attorneys' fees
incurred by Bank in connection with (a) the preparation of this Agreement, the
other Loan Documents, and any other agreement or instrument


        



--------------------------------------------------------------------------------




required by this Agreement, (b) the enforcement or preservation of any rights or
remedies under this Agreement and any other documents executed in connection
with this Agreement, and (c) in connection with any amendment, waiver, "workout"
or restructuring under this Agreement. In the event of a lawsuit or arbitration
proceeding, the prevailing party is entitled to recover costs and reasonable
attorneys' fees incurred in connection with the lawsuit or arbitration
proceeding, as determined by the court or arbitrator. In the event that any case
is commenced by or against Borrower or any other Obligor under Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, Bank is
entitled to recover costs and reasonable attorneys' fees incurred by Bank
related to the preservation, protection, or enforcement of any rights of Bank in
such a case.
10.7
One Agreement.

This Agreement and any related security or other agreements required by this
Agreement, collectively:
(a)
represent the sum of the understandings and agreements between Bank and Borrower
concerning this credit;

(b)
replace any prior oral or written agreements between Bank and Borrower
concerning this credit; and

(c)
are intended by Bank and Borrower as the final, complete and exclusive statement
of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
Loan Documents or other related document to a “promissory note” or a “note”
executed by Borrower and dated as of the date of this Agreement shall be deemed
to refer to the Term Note, as now in effect or as hereafter amended, renewed,
extended, restated, refinanced, or replaced.
10.8
Indemnification.

Borrower shall indemnify Bank (and any sub-agent thereof), and each of the
affiliates and partners, directors, officers, employees, agents, trustees and
advisors of Bank and of Bank’s affiliates (any of the foregoing being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Obligor arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) the Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any other Obligor, or any environmental liability
related in any way to Borrower or any other Obligor, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Obligor, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Obligor against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Obligor has obtained a final and
nonappealable judgment in its favor


        



--------------------------------------------------------------------------------




on such claim as determined by a court of competent jurisdiction. All sums due
to Bank hereunder shall be obligations of Borrower, due and payable immediately
without demand.
10.9
Notices.

Unless otherwise provided in this Agreement or in another agreement between Bank
and Borrower, all notices required under this Agreement shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Agreement, or sent by email (with
a copy via another method referenced in this Section 10.9), or to such other
addresses as Bank and Borrower may specify from time to time in writing. Notices
and other communications shall be effective (i) if mailed, upon the earlier of
receipt or five (5) days after deposit in the U.S. mail, first class, postage
prepaid, (ii) if emailed, when transmitted, or (iii) if hand-delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered.
10.10
Headings.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.
10.11
Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.
10.12
USA Patriot Act Notice.

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
Bank will ask for Borrower’s legal name, address, tax ID number or social
security number and other identifying information. Bank may also ask for
additional information or documentation or take other actions reasonably
necessary to verify the identity of Borrower, guarantors or other related
persons
10.13    Keepwell.
Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Obligated Party with
respect to such Hedge Obligations as may be needed by such Specified Obligated
Party from time to time to honor all of its obligations under the Guaranty and
the other Loan Documents in respect of such Hedge Obligations and to cause such
Specified Obligated Party to be an Eligible Contract Participant with respect to
all Hedge Obligations (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering Borrower’s obligations
and undertakings under this Section 10.13 voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of Borrower under this Section 10.13
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Borrower intends this Section 10.13 to
constitute, and this Section 10.13 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” (as defined in
the Commodity Exchange Act) for the benefit of, each Specified Obligated Party
for all purposes of the Commodity Exchange Act.
10.14
NOTICE OF FINAL AGREEMENT.

THIS WRITTEN LOAN AGREEMENT AND THE LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES


        



--------------------------------------------------------------------------------




AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. The term “Loan
Documents” shall mean (a) this Agreement, (b) the Term Note, (c) the Mortgage,
(d) the Guaranty, (e) all agreements, documents, or instruments in favor of Bank
ever delivered pursuant to this Agreement or otherwise delivered in connection
with all or any part of the Term Loan, and (g) any and all future renewals,
extensions, restatements, reaffirmations, or amendments of, or supplements to,
all or any part of the foregoing.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow.]




        



--------------------------------------------------------------------------------





This Agreement is executed as of the date stated at the top of the first page.




BORROWER:


371 SEVENTH AVENUE CO., LLC, a Delaware limited liability company




By:        /s/ Raymond D. Martz         
Raymond D. Martz
President








    




Address where notices to
Borrower are to be sent:
Pebblebrook Hotel Trust
7315 Wisconsin Ave., Suite 1100W
Bethesda, MD 20814
Attention: Raymond D. Martz
Facsimile: (240) 396-5626
E-mail: rmartz@pebblebrookhotels.com






Signature Page to Loan Agreement






--------------------------------------------------------------------------------





BANK:


BANK OF AMERICA, N.A.


By:        /s/ Roger Davis         
Roger Davis    
Senior Vice President




Address where notices to
Bank are to be sent:
Bank of America, N.A.
901 Main Street, 64th Floor
TX1-492-64-01
Dallas, TX 75202
Attention: Roger Davis
Facsimile: (214) 209-0085
E-mail: roger.c.davis@baml.com






Signature Page to Loan Agreement
    


--------------------------------------------------------------------------------





SCHEDULE 7.16
ENVIRONMENTAL DISCLOSURES
1.
The Real Property includes one 9,000-gallon steel above-ground tank for storage
of No. 6 heating oil used to fuel the two one-site boilers. The tank is located
in a vaulted room on the mezzanine basement level of the building.

2.
There are two closed in place tanks that are registered with the NYSDEC website.

3.
All suspect asbestos materials were noted as being in good condition, with the
exception of some damaged fitting insulation located within the 31st floor
mechanical room as well as damaged wall and ceiling plaster within the 29th
floor hallway to the mechanical room, stairwells, basement laundry room and
basement storage room.

4.
Due to the age of the subject property building, there is a potential that
lead-based paint (LBP) is present. Damaged painted surfaces were observed in the
29th floor hallway to the mechanical room,     



Schedule 7.16 Loan Agreement
    
